DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08-18-2020 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03-23-2020, 04-06-2020, 04-17-2020, 07-22-2020, 10-01-2020, 10-09-2020, 01-06-2021, and 02-16-2021 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 08-18-2020.  These drawings are unacceptable. The figures do not show
“a second movable roller arranged at a different height than the first movable roller” in claim 8,
the slot in claim 9 (i.e. it is not clear that where member 69 pointed to), 
claim 13 (the ends of the shroud cannot consider that it extends from the center to another center of the rotating members in the figure),
a shroud partially surrounding the rotating members and defining an opening coplanar with the pinch point in claim 17.
Specification
The disclosure is objected to because of the following informalities: the limitation “the opening’s length extends from a central portion of the first rotating member to a central portion of the second rotating member” does not have a clear support in the specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 13 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 13 is rejected because the original specification does not have any support for the limitation “the opening's length extends from a central portion of the first rotating member to a central portion of the second rotating member”.
Claim 17 is rejected because the ordinal specification does not have any support for the limitation a shroud partially surrounding the rotating members and defining an opening coplanar with the pinch point.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 13 and 17-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 13 is rejected because it is not clear which direction to a point is consider the center of the rotating member such as the center of vertical or horizontal plan.
Claim 17 is rejected because it is not clear what portion is the coplanar section with the pinch point.
Any remaining claims are rejected as depending from a rejected base claim.
In the art rejections below the claims have been treated as best understood by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over J. I. Kotter et al. (3,208,107) in view of Brown (8,894,811) and H. Diesel (3,139,650).
Regarding claim 1, Kotter teaches a compressed growing medium or mulch fiber opener comprising: 
a conveyor configured to deliver compressed or partially opened growing medium or mulch fiber to (Fig 2, member 81):
first and second rotating members arranged adjacent the conveyor, each rotating member having a plurality of projections capable of engaging the compressed or partially opened growing medium or mulch fiber, the first and second rotating members configured immediately adjacent to each other to provide a pinch point between the 
a first movable roller located upstream from the rotating members, the first movable roller being relocatable with respect, the conveyor; or a combination of the conveyor and the first and second rotating members and being arranged to apply pressure to the compressed or partially opened growing medium or mulch fiber such that the fiber remains within the fiber opener as the fiber advances towards the rotating members (Fig 2, member 82, col. 2, lines 67-70).  
Kotter does not clearly teach the conveyor is a belt,
the first and second rotating members being configured to separate individual fibers as the compressed or partially opened growing medium or mulch fiber passes through the pinch point so that density of passing fiber is lowered by at least 50%, relative to the density of the compressed or partially opened growing medium or mulch fiber; and 
a first movable roller having a plurality of protrusions on its outer surface.
Brown teaches a machine having first and second rotating members being configured to separate individual fibers as the compressed or partially opened growing medium or mulch fiber passes through the pinch point so that density of passing fiber is lowered by at least 50%, relative to the density of the compressed or partially opened growing medium or mulch fiber (abstract and claim 1).

While the modify machine Kotter-Brown does not teach the conveyor is a belt; and a first movable roller having a plurality of protrusions on its outer surface.
Diesel teach a machine having a conveyor is a belt (Fig 1, member 5); and a first movable roller having a plurality of protrusions on its outer surface (Fig 1, member 9 and 11).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to add a conveyor belt and a movable roller with a plurality of protrusions on its outer surface, as taught by Diesel to Kotter machine, in order to move the bale correctly and stable.
Regarding claim 2, the modified machine Kotter-Brown-Diesel discloses the first rotating member rotates counter-clockwise and the second rotating member rotates clockwise (Kotter, fig 2, member 31-32).  
Regarding claim 3, the modified machine Kotter-Brown-Diesel teaches all of the limitations of claim 3 and Diesel further teaches the plurality of protrusions are arranged around an entire perimeter of the roller (Fig 2, member 11).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to have the protrusions are arranged around an entire perimeter of the roller, as taught by Diesel, in order to move the bale correctly and stable.
Regarding claim 4, the modified machine Kotter-Brown-Diesel discloses the conveyor belt is arranged horizontally and the first and second rotating members are arranged vertically with respect to the conveyor belt (Kotter, Fig 2).  
Regarding claim 6, the modified machine Kotter-Brown-Diesel discloses a shroud partially surrounding the rotating members (Kotter, Fig 2, member 33).  
Regarding claim 7, the modified machine Kotter-Brown-Diesel discloses the shroud comprises an upper shroud member arranged above the first rotating member and a lower shroud member arranged below the second rotating member (Kotter, Fig 2, members 53 and 55).  

    PNG
    media_image1.png
    565
    909
    media_image1.png
    Greyscale

Regarding claim 8, the modified machine Kotter-Brown-Diesel teaches all of the limitations of claim 8 and Diesel further teaches a second movable roller arranged at a different height than the first movable roller (Fig 1 annotated above).

Regarding claim 9, the modified machine Kotter-Brown-Diesel teaches all of the limitations of claim 9 and Diesel further teaches a plurality of slots arranged to anchor the first movable roller within the fiber opener (as seen in Fig. 2 that these rollers are mounts to the slots).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the modified machine Kotter-Brown-Diesel by having a plurality of slots to anchor the rollers, as taught by Diesel, in order to process different bales which vary thickness without any interruption in the operation.

Claims 10-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over J. I. Kotter et al. (3,208,107) in view of Brown (8,894,811).
Regarding claim 10, Kotter teaches a compressed growing medium or mulch fiber opener comprising: 
a conveyor configured to deliver input fiber (Fig 2, member 81); 
a fiber opening section comprising a first and second rotating members being immediately adjacent to each other and arranged to provide a pinch point between the 5S.N. 15/792,100Atty Dkt No. PRFL0460PUSA1 rotating members, the first and second rotating members configured to separate fibers as input fiber passes through the pinch point (Fig 2, member 31-32); and 

    PNG
    media_image2.png
    610
    684
    media_image2.png
    Greyscale

a shroud partially surrounding the rotating members and defining an opening opposite the pinch point, the shroud comprising an upper portion partially surrounding the first rotating member and a lower portion partially surrounding the second rotating member (Fig 2, member 33), a distance between the lower portion and the second rotating member defining a gap (Fig 2 annotated above).  
Kotter does not teach the lower portion defining an open-bottom container of a mixing section immediately adjacent to the opening.
Brown teaches a system having a lower portion defining an open-bottom container of a mixing section immediately adjacent to the opening (Fig 3, member 53).

Regarding claim 11, the combined machine Kotter-Brown discloses the first rotating member rotates counter-clockwise and the second rotating member rotates clockwise (Kotter, Fig 2, member 31-32).  
Regarding claim 12, the combined machine Kotter-Brown teaches all of the limitations of claim 12 except the gap is uniform. However, as seen in fig 2 annoated above that the gap appears to be uniform; therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to have a uniform gap in order to keep the fiber not to move back after separate.
Regarding claim 13, the combined machine Kotter-Brown teaches all of the limitations of claim 13 except the opening's length extends from a central portion of the first rotating member to a central portion of the second rotating member (Fig 2 annotated above).  
Regarding claim 16, the combined machine Kotter-Brown discloses a movable roller located upstream from the rotating members, the roller 6S.N. 15/792,100Atty Dkt No. PRFLO460PUSA1 configured to apply pressure to the input fiber such that the input fiber remains within the fiber opener as the input fiber advances towards the rotating members (Kotter, Fig 2, member 82).  
Regarding claim 17, Kotter teaches a compressed growing medium or mulch fiber opener comprising: 

a fiber opening section, capable of engaging compressed or partially opened growing medium or mulch fiber, comprising a first and second rotating members immediately adjacent to each other, the first and second rotating members being configured to form a fiber-separating pinch point (Fig 2, member 31-32), and 
a shroud partially surrounding the rotating members and defining an opening coplanar with the pinch point (Fig 2 annotated above).
Kotter does not teaches a conveyor is a belt, 
a mixing section adjacent to the opening; and 
a hopper adjacent to the fiber opening section and connected to the mixing section via a connector.  
Brown teaches a machine having a conveyor is a belt (Fig 3, member 41),
a mixing section adjacent to the opening (Fig 3, member 53); and 
a hopper adjacent to the fiber opening section and connected to the mixing section via a connector (Fig 2 member 31 and Fig 3, member 52).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to add a conveyor belt, a hopper and a mixing tank of Brown into Kotter machine, in order to hold the fiber after separate and does not need to move the fiber to different area to further process.
Regarding claim 18, the combined machine Kotter-Brown teaches all of the limitations of claim 18 and Brown further teaches the connector has a circular cross-
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the combined machine Kotter-Brown by using a circular connector, as taught by Brown, in order to move the separate fiber smoothly.
Regarding claim 19, the combined machine Kotter-Brown discloses a movable roller located upstream from the rotating members, the movable roller configured to apply pressure to the compressed or partially opened growing medium or mulch fiber such that the fiber remains within the opener as the fiber advances towards the rotating members (Kotter, Fig 2, member 82).  
Regarding claim 20, the combined machine Kotter-Brown discloses the first rotating member rotates counter-clockwise and the second rotating member rotates clockwise (Kotter, Fig 2, members 31-32).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over J. I. Kotter et al. (3,208,107), Brown (8,894,811), and Diesel (3,139,650) as applied to claim 1 above, and further in view of Fisher et al. (5,513,805).
Regarding claim 5, the combined machine Kotter-Brown-Diesel teaches all of the limitations of claim 5 except the rotating members include a surface having at least one wire wound around at least a portion of the surface, the wire having the projections.
Fisher teaches a fiber opener having rotating members include a surface having at least one wire wound around at least a portion of the surface, the wire having the projections (i.e. tooth, col. 6, lines 38-40).
.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over J. I. Kotter et al. (3,208,107) and Brown (8,894,811) as applied to claim 10 above, and further in view of Ormos et al. (4,237,814).
Regarding claims 14-15, the combined machine Brown-Diesel teaches all of the limitations of claim 10 except the mixing section comprises at least one shaft having a plurality of blades, each one of the plurality of blades including a first and second elongated portions arranged in an angle with respect to each other, the angle being about 30 degree to 90 degree, and the first elongated portion comprises a bent portion at one end and a second bent portion at a second end, the bent portions pointing in the same direction.
Ormos teaches a mixing machine having at least one shaft having a plurality of blades, each one of the plurality of blades including a first and second elongated portions arranged in an angle with respect to each other, the angle being about 30 degree to 90 degree, and the first elongated portion comprises a bent portion at one end and a second bent portion at a second end, the bent portions pointing in the same direction (Figs. 2B to 2C).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the combined machine Kotter-Brown by using 
Response to Arguments
Applicant’s arguments, filed 08-18-2020, with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHAUN R HURLEY/Primary Examiner, Art Unit 3732